            Case 1:19-cv-01702-AWI-SAB Document 9 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   MARYLOU URIBE,                                      Case No. 1:19-cv-01702-AWI-SAB

10                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
11           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
12   WAL-MART ASSOCIATES, INC., et al.,                  OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
13                  Defendants.
                                                         (ECF No. 8)
14

15          On November 16, 2020, a stipulation was filed to dismiss this action with prejudice with

16 the parties to bear their own costs and fees. (ECF No. 8.) In light of the stipulation of the

17 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San

18 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an

19 award of costs or attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      November 17, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                     1
